DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 14 June 2021. As directed by the amendment: claims 1, 14-16 have been amended. Thus claims 1-19, and 21-22 are presently pending in this application, and claims 16-19 remain withdrawn. Applicant’s amendments to the Claims have overcome the 35 U.S.C. 112(b) rejection of claims 1-15, 21 and 22 previously set forth in the Non-Final Office Action mailed 17 March 2021.
Response to Arguments
Applicant’s arguments, see page 7 of REMARKS, filed 14 August 2021, with respect to the 35 U.S.C 112(b) rejection of claims 4-6 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments, see pages 8 and 9 of REMARKS, filed 14 August 2021, with respect to the rejections of claim 1 under Cowan ‘111 in view of Swanson have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made under Cowan ’429 in view of Swanson. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 14-15, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al. (US 2002/0147429 A1), hereinafter Cowan ‘429, in view of Swanson (US 2,012,487).
Regarding claim 1, Cowan ‘429 discloses a tip (600 Fig 3C) for a syringe (500 Fig 3A), comprising a body (610+640 Fig 3C) defining a fluid channel (See fluid channel through 610 Fig 3C), and a connector (620 Fig 3C) configured for connecting to a fitting (530 Fig 3C) on a conical portion of a distal end of the syringe (520 Fig 3C). However, Cowan‘429 fails to disclose the tip is a fluid wicking tip, and a plurality of drip flanges forming solid surfaces and extending radially outward from the body, the drip flanges arranged to wick fluid into a gap width defined between any two of the solid surfaces of any two adjacent drip flanges; wherein the gap width is less than 0.25 inch to facilitate wicking by capillary action and such that fluid introduced in the gap width defined between the solid surfaces of the adjacent drip flanges forms a capillary bridge or fluid bridge between the solid surfaces of the adjacent drip flanges, the capillary bridge or fluid bridge causing an attractive adhesive force between the solid surfaces of the adjacent drip flanges due to decreased pressure inside the capillary bridge or fluid bridge and due to direct action of a surface tension force exerted around an annulus formed by the solid surfaces of the adjacent drip flanges.
Swanson teaches a tip (Fig 1, the top of the bottle of Swanson is equivalent to the tip of Cowan because fluid flows through and comes out of the end of them) is a fluid wicking tip (Col 1 Lines 42-47), and a plurality of drip flanges (8 Fig 2) forming solid surfaces (8 Fig 3) and extending radially outward from the body (the bottle 5 Fig 1 is equivalent to the body of the fluid wicking tip of Cowan), the drip (Col 4 Lines 29-40); wherein the gap width is less than 0.25 inch (Col 3 Lines 18-19 “spaced 1/8 inch apart”) to facilitate wicking by capillary action and such that fluid introduced in the gap width defined between the solid surfaces of the adjacent drip flanges forms a capillary bridge or fluid bridge between the solid surfaces of the adjacent drip flanges, the capillary bridge or fluid bridge causing an attractive adhesive force between the solid surfaces of the adjacent drip flanges due to decreased pressure inside the capillary bridge or fluid bridge and due to direct action of a surface tension force exerted around an annulus formed by the solid surfaces of the adjacent drip flanges (the adjacent drip flanges of Swanson would form capillary bridges, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP 2112.01). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the device of Cowan ‘429 to have the limitations as taught by Swanson to catch any drops that might escape the end of the fluid path connector and to provide a greater surface area to expedite the evaporation of the drops (Col 1 Lines 47-55).
Regarding claim 2, modified Cowan ‘429 teaches the fluid wicking tip of claim 1. Swanson teaches wherein the drip flanges are arranged in at least two tiers (Fig 1).  
Regarding claim 3, modified Cowan ‘429 teaches the fluid wicking tip of claim 2. Modified Cowan ‘429 teaches wherein the at least two tiers have a different diameter (The tiers of Swanson have different diameters because the diameter of the bottle changes, the diameter of the tip of Cowan el al. changes as well so the tiers would follow the changing diameter of Cowan et al.).  
Regarding claim 4, modified Cowan ‘429 teaches the fluid wicking tip of claim 3. Modified Cowan et al. teaches wherein a top, distal-most drip flange of the plurality of drip flanges has a smaller diameter than a lower, proximal drip flange (as described in the claim 3 rejection, the size of the tiers follow the shape of the fluid wicking tip, the wicking tip of Cowan et al. is smaller at the top).  
Regarding claim 5, modified Cowan ‘429 teaches the fluid wicking tip of claim 3. However, modified Cowan ‘429 fails to disclose the fluid wicking tip wherein a top, distal-most drip flange of the plurality of drip flanges has a larger diameter than a lower, proximal drip flange. Such a modification is a matter of design choice that would have been obvious to one of ordinary skill at the time of effective filing. See MPEP 2144.04 IV B, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). There is not persuasive evidence that the particular configuration of the claimed fluid wicking tip is significant. The Applicant discusses varying embodiment of drip flanges, wherein a top, distal-most drip flange of the plurality of drip flanges has a smaller diameter than a lower, proximal drip flange, and vice versa in order to wick fluid. For example, in [0170], Applicant states “As shown in FIGS. 35-38, the diameter of the tiered drip flanges 722a-772h decrease from the top tiered drip flange 722a to the bottom tiered drip flange 722h, whereas in other aspects the diameter may increase from the top tiered drip flange to the bottom tiered drip flange.”
Regarding claim 6, modified Cowan ‘429 teaches the fluid wicking tip of claim 1. However, modified Cowan ‘429 fails to disclose the fluid wicking tip wherein a top, distal-most drip flange of the plurality of drip flanges has the same diameter as any lower, proximal drip flange.Such a modification is a matter of design choice that would have been obvious to one of ordinary skill at the time of effective filing. See MPEP 2144.04 IV B, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). There is not persuasive evidence that the particular configuration of the claimed fluid wicking tip is significant. The Applicant discusses varying embodiment of drip flanges, wherein a top, distal-most drip flange of the plurality of drip flanges has a smaller diameter than a lower, proximal drip flange, and vice versa in order to wick fluid. For example, in [0170], Applicant states “As shown in FIGS. 35-38, the diameter of the tiered drip flanges 722a-772h decrease from the top tiered drip flange 722a to the bottom tiered drip flange 722h, whereas in other aspects the diameter may increase from the top tiered drip flange to the bottom tiered drip flange.”
Regarding claim 9, modified Cowan ‘429 teaches the fluid wicking tip of claim 1. Swanson further teaches wherein the plurality of drip flanges (8 Fig 2) are flat and smooth and continuous around a circumference of the fluid wicking tip (Fig 1).
Regarding claim 14, modified Cowan ‘429 teaches the fluid wicking tip of claim 1. Cowan ‘429 further teaches wherein the connector (620 Fig 3C) is a luer fitting ([0112], [0116] “female tapered fittings such as luer fittings”) sized and configured to fluidly couple to an interior of the syringe (See fluid coupling in Fig 3C).  
Regarding claim 15, modified Cowan‘429 teaches the fluid wicking tip of claim 1. Cowan ‘429 further teaches wherein the connector (620 Fig 3C) is a luer fitting ([0112], [0116] “female tapered fittings such as luer fittings”) sized and configured to fluidly couple to and fluidly connect an interior of the syringe with a flexible tube assembly (660 Fig 3B, [0104]).  
Regarding claim 21, modified Cowan ‘429 teaches the fluid wicking tip of claim 1. Modified Cowan ‘429 further teaches wherein the drip flanges are arranged perpendicular to a vertical axis of the syringe (the drip flanges of Swanson are arranged perpendicular to the vertical axis of the wicking tip, see Fig 1, which would be the same as the vertical axis of Cowan et al.).  
Regarding claim 22, modified Cowan et al. teaches the fluid wicking tip of claim 1. Modified Cowan ‘429 further teaches wherein the drip flanges are angled with respect to a vertical axis of the syringe (the drip flanges of Swanson are angled with respect to the vertical axis of the wicking tip, see Fig 1, which would be the same as the vertical axis of Cowan et al.). Modified Cowan ‘429 fails to disclose the drip flanges are not parallel relative to each other. However, such a modification is a matter of design choice that would have been obvious to one of ordinary skill at the time of effective filing. See MPEP 2144.04 IV B, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). There is not persuasive evidence that the particular configuration of the claimed fluid wicking tip is significant. The Applicant discusses varying embodiments of drip flanges, wherein the drip flanges are substantially parallel 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cowan ‘429 (US 2002/0147429 A1) in view of Swanson (US 2,012,487) and Russo (US 9,656,022 B1).
Regarding claim 7, modified Cowan ‘429 teaches the fluid wicking tip of claim 1. However, modified Cowan ‘429 fails to disclose further comprising a drip cup positioned distal to the plurality of drip flanges.
Russo teaches a drip cup (cap 83 Fig 9 is a cup that holds/prevents drips) positioned distal to the body of the tip (since the cap of Russo secures the distal end the adapter, the cap would be on the distal end of the adapter of modified Cowan, and distal to the drip flanges). It would have been obvious to one of ordinary skill at the time of effective filing for the fluid wicking tip of modified Cowan ‘429 to include the limitations as taught by Russo to both seal off and open the tip as needed during a procedure (Col 8 lines 5-8).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cowan ‘429 (US 2002/0147429 A1) in view of Swanson (US 2,012,487) and Cowan et al. (US 2012/0209111 A1), hereinafter Cowan ‘111.
Regarding claim 8, modified Cowan ‘429 teaches the fluid wicking tip of claim 1. However, modified Cowan ‘429 fails to teach further comprising a drip cup positioned proximal to the plurality of drip flanges.
(118 Fig 6, [0166] “drip catcher”) positioned proximal to the plurality of drip flanges (the drip cup is attached on the conical portion of a distal end of the syringe).  It would have been obvious to one of ordinary skill at the time of effective filing for the device of modified Cowan ‘429 to further comprise a drip cup as taught by Cowan ‘111 to further catch any drips that are not caught by the wicking tip.
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cowan ‘429 (US 2002/0147429 A1) in view of Swanson (US 2,012,487) and Xia et al. (US 2007/0236884 A1).
Regarding claim 10, modified Cowan ‘429 teaches the fluid wicking tip of claim 1. Swanson further teaches wherein each drip flange is staggered relative to an immediately adjacent drip flange, and wherein the drip flanges are disposed around a circumference of the wicking tip (Fig 1, the varying diameters of the flanges depict a staggered profile), however, fails to teach wherein the plurality of drip flanges are discontinuous around a circumference of the wicking tip.
Xia et al. teaches (Fig. 1-5) a plurality of flanges (200) are discontinuous around a circumference of the tip (see openings 160). It would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify Cowan ‘429, by incorporating a plurality of flanges discontinuous, as taught by Xia et al., for the purpose of permitting fluid to pass through the fins [0014]. The motivation would be to allow fluid to be dispersed over more of the flanges and allow the liquid to evaporate faster.
Regarding claim 13, modified Cowan ‘429 teaches the fluid wicking tip of claim 1. However is silent regarding the fluid wicking tip wherein each distally located drip flanges of the plurality of drip flanges comprises an opening to facilitate draining of fluid from a distal drip flange to a more proximately located drip flange.
Xia et al. teaches (Fig. 1-5) distally located drip flanges (fins in upper region as depicted in Fig. 3) of the plurality of drip flanges (200) comprises an opening (160) to facilitate draining of fluid from a (see [0014] discussing channels 160 formed in order to permit air (a form of a fluid) to permit therethrough). It would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify Cowan ‘429, by incorporating distally located drip flanges of the plurality of drip flanges comprises an opening to facilitate draining of fluid from a distal drip flange to a more proximately located drip flange, as taught by Xia et al., for the purpose of permitting fluid to pass through the fins [0014]. The motivation would be to allow fluid to be dispersed over more of the flanges and allow the liquid to evaporate faster.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cowan ‘429 (US 2002/0147429 A1) in view of Swanson (US 2,012,487) and Carlyon et al. (US 7,037,292 B2) .
Regarding claim 12, modified Cowan ‘429 teaches the fluid wicking tip of claim 1. However, modified Cowan ‘429 is silent regarding further comprising a piercing tip fluidly coupled to an interior of the syringe.
Carlyon et al. teaches a piercing tip (38 Fig 2) is fluidly coupled to an interior of the syringe (Col 10 line 64- col 11 line 6). It would have been obvious to one of ordinary skill at the time of effective filing for the fluid wicking tip of modified Cowan ‘429 to further comprise a piercing tip with the limitations as taught by Carlyon et al. to allow the fluid from the syringe to be administered directly into a patient by providing a structure to pierce the skin.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873.  The examiner can normally be reached on Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783